        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 1 of 30 Page ID #:283




              1 HANSON BRIDGETT LLP
                DOROTHY S. LIU, SBN 196369
              2 dliu@hansonbridgett.com
                GILBERT J. TSAI, SBN 247305
              3 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              4 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone: (415) 777-3200
              6 Facsimile: (415) 541-9366
              7 Rhonda S. Goldstein #250387 (Counsel for Service)
                rhonda.goldstein@ucop.edu
              8 Shondella M. Reed #249039
                University of California
              9 Office of the General Counsel
                1111 Franklin Street, 8th Floor
             10 Oakland, CA 94607-5200
                Telephone: 510-987-9800
             11 Facsimile: 510-987-9757
             12 Attorneys for Defendant
                THE REGENTS OF THE UNIVERSITY
             13 OF CALIFORNIA
             14
             15                       UNITED STATES DISTRICT COURT
             16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
             17
             18 Cara O’Callaghan and Jenée Misraje,          Case No. 2:19-cv-02289-JVS (DFMx)
             19              Plaintiffs,                     MEMORANDUM OF POINTS AND
                                                             AUTHORITIES IN SUPPORT OF
             20        v.                                    DEFENDANT THE REGENTS OF
                                                             THE UNIVERSITY OF
             21 Regents of the University of California;     CALIFORNIA’S MOTION TO
                Teamsters Local 2010; and Xavier             DISMISS
             22 Becerra, in his official capacity as
                Attorney General of California,              Date:     September 9, 2019
             23                                              Time:     1:30 p.m.
                             Defendants.                     Crtrm.:   10C
             24
                                                             Judge:    Hon. James V. Selna
             25
             26
             27
             28
                                                                        Case No. 2:19-cv-02289-JVS (DFMx)
                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                         UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 2 of 30 Page ID #:284




             1                                            TABLE OF CONTENTS
                                                                                                                                  Page
             2
                  I.       INTRODUCTION ............................................................................................. 1
             3
                  II.      ALLEGED FACTS ........................................................................................... 1
             4
                  III.     LEGAL STANDARD ....................................................................................... 2
             5
                  IV.      ARGUMENT .................................................................................................... 2
             6
                           A.       Plaintiffs’ Claims Against The University Are Completely
             7                      Barred By The Eleventh Amendment And Must Be Dismissed
                                    For Lack Of Subject Matter Jurisdiction Pursuant To FRCP
             8                      12(b)(1) And/Or 12(b)(6). ....................................................................... 2
             9             B.       Plaintiffs’ Suit Arises Out Of A Dispute With Their Union Over
                                    Issues Within The Exclusive Jurisdiction Of PERB And Must Be
             10                     Dismissed As Against The University Under FRCP 12(b)(1)................ 5
             11            C.       All Claims Against The University Are Subject To Dismissal
                                    Under FRCP 12(b)(6) Because Janus Does Not Apply To Union
             12                     Members Who Authorized Payroll Deductions. ..................................... 8
             13 V.         CONCLUSION ................................................................................................. 9
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                             -i-             Case No. 2:19-cv-02289-JVS (DFMx)
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                              UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 3 of 30 Page ID #:285




              1                                            TABLE OF AUTHORITIES
              2                                                                                                                           Page
              3
                   Cases
              4
                   AFSCME Local 3299 v. The Regents of Univ. of California,
              5      PERB Dec. No. 2300-H at pp. 14-15 (December 20, 2012) .................................. 7
              6
                Alabama v. Pugh,
              7    438 U.S. 781 (1978) ............................................................................................... 4
              8 Anderson v. California Faculty Assn.,
              9   25 Cal. App. 4th 207 (1994) ................................................................................... 7
             10 Armstrong v. Meyers,
                   964 F.2d 948 (9th Cir. 1992) .............................................................................. 4, 5
             11
             12 Ashcroft v. Iqbal,
                   556 U.S. 662 (2009) ............................................................................................... 2
             13
             14 Associated Students of University of California at Santa Barbara v.
                   Regents of University of California,
             15    No. C 05-04352 SI, 2007 WL 196747 (N.D. Cal. Jan. 23, 2007) .......................... 5
             16 Babb v. Cal. Teachers Ass’n,
             17   ___ F. Supp. 3d ___, 2019 WL 2022222 (C.D. Cal. May 8, 2019) ....................... 8
             18 Belgau v. Inslee,
             19    359 F. Supp. 3d 1000, 1016 (W.D. Wash. Feb. 15, 2019) ..................................... 9

             20 Bell Atlantic Corp. v. Twombly,
                   500 U.S. 554 (2007) ............................................................................................... 2
             21
             22 BV Eng’g v. Univ. of California, Los Angeles,
                   858 F.2d 1394 (9th Cir. 1988) ........................................................................ 3, 4, 5
             23
                Campbell v. The Regents of Univ. of California,
             24    35 Cal. 4th 311 (2005) ............................................................................................ 3
             25
                Cooley v. Cal. Statewide Law Enforcement Ass’n,
             26    No. 2:18-cv-02961-JAM-AC, 2019 WL 331170 (E.D. Cal. Jan. 25,
             27    2019) ....................................................................................................................... 9

             28
                                                           -ii-             Case No. 2:19-cv-02289-JVS (DFMx)
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                             UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 4 of 30 Page ID #:286




              1 Doe v. Lawrence Livermore Nat. Lab.,
                    131 F.3d 836 (9th Cir. 1997) .................................................................................. 5
              2
              3 El Rancho Unified School Dist. v. Nat’l Educ. Ass’n,
                    33 Cal. 3d 946 (1983) ............................................................................................. 7
              4
                Ishimatsu v. The Regents,
              5
                    266 Cal. App. 2d 854 (1968) .................................................................................. 3
              6
                In re Jackson,
              7     184 F.3d 1046 (9th Cir. 1999) ................................................................................ 3
              8
                Jackson v. Hayakawa,
              9     682 F.2d 1344 (9th Cir. 1982) ............................................................................ 4, 5
             10 Janus v. Associated Federation of State, County, and Municipal
             11    Employees, Council 31,
                   138 S. Ct. 2448 (2018) ................................................................................... 1, 8, 9
             12
             13 Leek v. Washington Unified School Dist.,
                   124 Cal. App. 3d 43 (1981) .................................................................................... 7
             14
                Link v. Antioch Unified School Dist.,
             15    142 Cal. App. 3d 765 (1983) .................................................................................. 7
             16
                Mitchell v. Los Angeles Cmty. Coll. Dist.,
             17    861 F.2d 198 (9th Cir. 1988), cert. denied, 490 U.S. 1081 (1989) ........................ 4
             18 Navarro v. Block,
             19   250 F.3d 729 (9th Cir. 2001) .................................................................................. 2
             20 Pennhurst State School & Hosp. v. Halderman,
             21   465 U.S. 89 (1984) ............................................................................................. 3, 4

             22 The Regents of Univ. of California v. City of Santa Monica,
                   77 Cal. App. 3d 130 (1978) .................................................................................... 3
             23
             24 The Regents of Univ. of California v. Pub. Employment Relations Bd.,
                   168 Cal. App. 3d 937 (1985) .................................................................................. 6
             25
                Robles v. In Name of Humanity We Refuse to Accept a Fascist America,
             26    et al.,
             27    No. 17-cv-04864-CW, 2018 WL 2554740 (N.D. Cal. June 4, 2018) ................ 4, 5
             28
                                                          -iii-            Case No. 2:19-cv-02289-JVS (DFMx)
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                            UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 5 of 30 Page ID #:287




              1 San Diego Mun. Employees Assn. v. Superior Court,
                   206 Cal. App. 4th 1447 (2012) ............................................................................... 7
              2
              3 Sato v. Orange County Dept. of Ed.,
                   861 F3d 923 (9th Cir. 2017) ................................................................................... 2
              4
                Saul v. United States,
              5
                   928 F.2d 829 (9th Cir. 1991) .................................................................................. 2
              6
                Smith v. Superior Court,
              7    No. 3:18-cv-5472-VC, 2018 WL 6072806 (N.D. Cal. Nov. 16,
              8    2018) ....................................................................................................................... 9
              9 State of Missouri v. Fiske,
                   290 U.S. 18 (1933) ................................................................................................. 4
             10
             11 Stevenson v. Los Angeles Unified School District
                   No. CV096497ODWPLAX, 2010 WL 11596479 (C.D. Cal. June
             12    28, 2010) ................................................................................................................. 7
             13
                Welch v. State Dep’t of Highways & Public Transp.,
             14    483 U.S. 468, 107 S. Ct. 2941, 97 L.Ed.2d 389 (1987) ......................................... 3
             15
                Will v. Michigan Dep’t of State Police,
             16    491 U.S. 58 (1989) ................................................................................................. 3
             17 Statutes
             18
                42 U.S.C. § 1983.................................................................................................. 2, 3, 4
             19
                Cal. Gov’t Code § 1150(f) ........................................................................................... 8
             20
             21 Cal. Gov’t Code § 1157.12 .......................................................................................... 8
             22 Cal. Gov’t Code § 3560 ........................................................................................... 5, 6
             23 Cal. Gov’t Code § 3563 ........................................................................................... 5, 6
             24 Cal. Gov’t Code § 3563.2 ............................................................................................ 6
             25
                Cal. Gov’t Code § 3571(b) .......................................................................................... 8
             26
                Cal. Gov’t Code § 3571(c)........................................................................................... 8
             27
             28 Cal. Gov’t Code § 3571.1(f) .................................................................................... 6, 8
                                                          -iv-             Case No. 2:19-cv-02289-JVS (DFMx)
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                            UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 6 of 30 Page ID #:288




             1 Cal. Gov’t Code § 3571.1(g) ................................................................................... 6, 8
             2 Cal. Gov’t Code § 3578 ............................................................................................... 5
             3
               Other Authorities
             4
               Cal. Const., art. IX, § 9, subd. (a) ................................................................................ 3
             5
               Federal Rule of Civil Procedure 12(b)(1) ............................................................ 1, 2, 5
             6
             7 Federal Rule of Civil Procedure 12(b)(6) ............................................................ 1, 2, 8
             8 U.S. Const. Amend. XI ....................................................................................... passim
             9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                        -v-              Case No. 2:19-cv-02289-JVS (DFMx)
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                          UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 7 of 30 Page ID #:289




              1                                  I.    INTRODUCTION
              2           Defendant The Regents of the University of California (the “University”)
              3 requests that the Court dismiss the Complaint of Plaintiffs Cara O’Callaghan and
              4 Jenée Misraje (“Plaintiffs”)1 against the University because the Court lacks subject
              5 matter jurisdiction, and because Plaintiffs have failed to state a claim upon which
              6 relief can be granted. The Plaintiffs’ real dispute here is with the Union, not against
              7 the University. First, the University is an “arm of the state” and entitled to
              8 sovereign immunity from lawsuits under the Eleventh Amendment. Second, the
              9 California Public Employment Relations Board has exclusive jurisdiction over
             10 Plaintiffs’ claims. Third, Plaintiffs have failed to state a claim against the
             11 University upon which relief can be granted because they voluntarily authorized
             12 payroll deductions; as a result, United States Supreme Court’s decision in Janus v.
             13 Associated Federation of State, County, and Municipal Employees, Council 31, 138
             14 S. Ct. 2448 (2018) does not apply here.
             15           Pursuant to Federal Rules of Civil Procedure 12(b)(1) and (b)(6), Plaintiffs’
             16 Complaint must be dismissed in its entirety against the University.
             17                                 II.    ALLEGED FACTS
             18           Plaintiff O’Callaghan alleges that she joined the Union on May 31, 2018, by
             19 signing an application to join the Union and authorizing the deduction of union dues
             20 from her paycheck. (Compl. ¶16.) Plaintiff Misraje alleges that, on July 27, 2015,
             21 she signed an application to join the Union and authorized the deduction of union dues
             22 from her paycheck. (Compl. ¶26.)
             23           Plaintiffs allege that they requested that their union membership be terminated,
             24 but the Union responded that, although they were free to resign their membership at
             25 any time, payroll deductions would continue until and unless they gave notice
             26
             27
                  1
                 Plaintiffs’ Complaint is attached hereto as Exhibit 1, pursuant to Standing Order J.
             28 of Judge James V. Selna, pertaining to Motions under FRCP Rule 12.
                                                          -1-               Case No. 2:19-cv-02289-JVS (DFMx)
                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                             UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 8 of 30 Page ID #:290




              1 pursuant to the terms of their union applications. (Compl. ¶¶17, 18, 27-28, 31, 39.)
              2 Plaintiffs allege that, consistent with the Union’s direction, the University has
              3 continued to deduct union dues from their paychecks. (Compl. ¶¶24, 41.)
              4                                III.    LEGAL STANDARD
              5         The Court must dismiss a case when it lacks subject matter jurisdiction or when
              6 the plaintiff fails to state a claim upon which relief can be granted. Fed. R. Civ. P.
              7 12(b)(1), 12(b)(6). Federal Rule of Civil Procedure 12(b)(1) requires dismissal of
              8 claims that are preempted or barred due to the defendant’s immunity. Saul v. United
              9 States, 928 F.2d 829, 843 (9th Cir. 1991); see Sato v. Orange County Dept. of Ed.,
             10 861 F3d 923, 927, fn. 2 (9th Cir. 2017) (“A sovereign immunity defense is ‘quasi-
             11 jurisdictional’ in nature and may be raised in either a Rule 12(b)(1) or 12(b)(6)
             12 motion.”).
             13         Federal Rule of Civil Procedure 12(b)(6) requires dismissal where the plaintiff
             14 fails to state “enough facts to state a claim to relief that is plausible on its face.” Bell
             15 Atlantic Corp. v. Twombly, 500 U.S. 554, 570 (2007). While courts must accept the
             16 material facts alleged in the complaint, along with all reasonable inferences to be
             17 drawn from those facts, as true, Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001),
             18 “the tenet that a court must accept a complaint’s allegations as true is inapplicable to
             19 . . . [t]hreadbare recitals of the elements of a cause of action, supported by mere
             20 conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
             21                                       IV.   ARGUMENT
             22 A.      Plaintiffs’ Claims Against The University Are Completely Barred By The
                        Eleventh Amendment And Must Be Dismissed For Lack Of Subject
             23
                        Matter Jurisdiction Pursuant To FRCP 12(b)(1) And/Or 12(b)(6).
             24
             25         Plaintiffs’ claims against the University for alleged violation of First
             26 Amendment rights are brought under 42 U.S.C. Section 1983. (Compl. ¶¶6, 43.)
             27 Specifically, Plaintiffs seek declaratory and injunctive relief against the University
             28 pursuant to Section 1983, which creates a federal right of action against “[e]very
                                                       -2-              Case No. 2:19-cv-02289-JVS (DFMx)
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                          UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
        Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 9 of 30 Page ID #:291




              1 person” who, under color of law, deprives a person of federal constitutional rights.
              2 See Compl. ¶¶ 51, 76, 84; 42 U.S.C. § 1983; Will v. Michigan Dep’t of State Police,
              3 491 U.S. 58, 68 (1989). However, all claims against the University are barred by the
              4 University’s Eleventh Amendment sovereign immunity. Under established Ninth
              5 Circuit precedent, sovereign immunity issues must be addressed before the merits of
              6 the case. In re Jackson, 184 F.3d 1046, 1048 (9th Cir. 1999).
              7         The Eleventh Amendment to the United States Constitution provides: “The
              8 Judicial power of the United States shall not be construed to extend to any suit in law
              9 or equity, commenced or prosecuted against one of the United States by Citizens of
             10 another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. Amend.
             11 XI. “Although the amendment does not by its terms prohibit an action against a state
             12 by one of the state’s own citizens, the Supreme Court has recognized such a
             13 prohibition.” BV Eng’g v. Univ. of California, Los Angeles, 858 F.2d 1394, 1395 (9th
             14 Cir. 1988) (citing Welch v. State Dep’t of Highways & Public Transp., 483 U.S. 468,
             15 107 S. Ct. 2941, 2945, 97 L.Ed.2d 389 (1987)). That is, states and governmental
             16 entities are considered “arms of the state” immune from suits brought in federal court
             17 under the Eleventh Amendment and are not “persons” subject to suit under Section
             18 1983. Will, 491 U.S. at 70-71; Pennhurst State School & Hosp. v. Halderman, 465
             19 U.S. 89, 100-101, 104 (1984). As a result, federal courts do not have jurisdiction over
             20 suits against the state. In re Jackson, 184 F. 3d at 1048.
             21         Here, the California Constitution establishes The Regents of the University of
             22 California as a “public trust ... with full powers of organization and government.”
             23 Cal. Const., art. IX, § 9, subd. (a). Based on its unique constitutional status, the
             24 University has long been recognized as a constitutionally created arm of the state.
             25 Campbell v. The Regents of Univ. of California, 35 Cal. 4th 311, 320-321 (2005); The
             26 Regents of Univ. of California v. City of Santa Monica, 77 Cal. App. 3d 130, 135
             27 (1978) (“The Regents have been characterized as ‘a branch of the state itself’
             28 [citation] or ‘a statewide administrative agency’”); Ishimatsu v. The Regents, 266 Cal.
                                                            -3-              Case No. 2:19-cv-02289-JVS (DFMx)
                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                          UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 10 of 30 Page ID
                                               #:292



               1 App. 2d 854, 863-865 (1968) (the University is a statewide administrative agency
               2 with powers derived from the California Constitution).
               3         As aptly stated, “[t]he Ninth Circuit has ruled on multiple occasions that ‘[T]he
               4 Regents, a corporation created by the California constitution, is an arm of the state for
               5 Eleventh Amendment purposes, and therefore is not a ‘person’ within the meaning of
               6 section 1983.’” Robles v. In Name of Humanity We Refuse to Accept a Fascist
               7 America, et al., No. 17-cv-04864-CW, 2018 WL 2554740, at *3 (N.D. Cal. June 4,
               8 2018) (citing Armstrong v. Meyers, 964 F.2d 948, 949-950 (9th Cir. 1992); BV Eng’g,
               9 858 F.2d at 1395). Accordingly, it is well settled that “‘the University of California
              10 and [t]he Board of Regents are considered to be instrumentalities of the state,’ and
              11 therefore enjoy the same immunity as the state of California.” BV Eng’g, 858 F.2d at
              12 1395 (9th Cir. 1988) (quoting Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir.
              13 1982)). Thus, it has long been recognized that the University is entitled to sovereign
              14 immunity under the Eleventh Amendment. See id.
              15         This immunity applies to actions for equitable relief, as well as to actions for
              16 money damages. Halderman, 465 U.S. at 100-101, 104. The Supreme Court has
              17 explained that Eleventh Amendment immunity is a “jurisdictional bar [which] applies
              18 regardless of the nature of the relief sought.” Id. (citing State of Missouri v. Fiske,
              19 290 U.S. 18, 27 (1933) (“Expressly applying to suits in equity as well as at law, the
              20 [Eleventh] [A]mendment necessarily embraces demands for the enforcement of
              21 equitable rights and the prosecution of equitable remedies when these are asserted and
              22 prosecuted by an individual against a state”)).
              23         In other words, “[u]nder the eleventh amendment, agencies of the state are
              24 immune from private damage actions or suits for injunctive relief brought in federal
              25 court.” Mitchell v. Los Angeles Cmty. Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988),
              26 cert. denied, 490 U.S. 1081 (1989) (citing Halderman, 465 U.S. at 100-101, 104, and
              27 Alabama v. Pugh, 438 U.S. 781 (1978)).             Based on controlling Ninth Circuit
              28 precedent, there is no question that the University is an arm of the state for Eleventh
                                                           -4-               Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 11 of 30 Page ID
                                               #:293



               1 Amendment purposes; is not a “person” within the meaning of section 1983; and is
               2 therefore immune to Plaintiffs’ Section 1983 claims. See Armstrong, 964 F.2d at 949-
               3 950; BV Eng’g, 858 F.2d at 1395; Jackson, 682 F.2d at 1350; Doe v. Lawrence
               4 Livermore Nat. Lab., 131 F.3d 836, 839 (9th Cir. 1997); see also, Robles, 2018 WL
               5 2554740, at *3; Associated Students of University of California at Santa Barbara v.
               6 Regents of University of California, No. C 05-04352 SI, 2007 WL 196747, at *3 (N.D.
               7 Cal. Jan. 23, 2007).
               8 B.      Plaintiffs’ Suit Arises Out Of A Dispute With Their Union Over Issues
                         Within The Exclusive Jurisdiction Of PERB And Must Be Dismissed As
               9
                         Against The University Under FRCP 12(b)(1).
              10
              11         Not only are Plaintiffs’ claims against the University barred by the Eleventh
              12 Amendment, but because their allegations of improper dues and scope of the Union’s
              13 representation arise out of, and would form the basis for, unfair practice allegations
              14 against the Union under the Higher Education Employer-Employee Relations Act
              15 (“HEERA”), this lawsuit falls within the exclusive jurisdiction of the California
              16 Public Employment Relations Board (“PERB” or the “Board”). As such, Plaintiffs’
              17 suit must be dismissed against the University.
              18         The University is a higher education employer pursuant to HEERA, the statute
              19 that grants collective bargaining rights to employees in the California State University
              20 and the University of California systems. Cal. Gov’t Code § 3560 et seq. HEERA
              21 requires that any exclusive representative treats all these employees in the bargaining
              22 unit, whether union members or non-members, “fairly and impartially.” Cal. Gov’t
              23 Code § 3578.
              24         PERB is the administrative agency charged with administering the provisions
              25 of HEERA. Cal. Gov’t Code § 3563. “In enacting HEERA, the Legislature, after
              26 noting that all other employees of the public school systems in the state had been
              27 granted the opportunity for collective bargaining, found it desirable to expand the
              28 jurisdiction of the Board [PERB] to cover the employees of the University of
                                                      -5-            Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 12 of 30 Page ID
                                               #:294



               1 California, Hastings College of the Law, and the California State University.” The
               2 Regents of Univ. of California v. Pub. Employment Relations Bd., 168 Cal. App. 3d
               3 937, 943 (1985). PERB was established with exclusive jurisdiction to adjudicate
               4 unfair labor practice charges: “The initial determination as to whether the charges of
               5 unfair practices are justified, and, if so, what remedy is necessary to effectuate the
               6 purposes of this chapter, shall be a matter within the exclusive jurisdiction of the
               7 board.” Cal. Gov’t Code § 3563.2.
               8         PERB has been granted extensive powers to implement HEERA, which
               9 includes unfair practice claims brought against employee organizations, including
              10 unions. For example, under HEERA, it is unlawful for an employee organization to
              11 require employees to pay fees “in an amount which the board finds excessive or
              12 discriminatory under all the circumstances.” Cal. Gov’t Code § 3571.1(f). It also is
              13 unlawful for an employee organization to “[c]ause, or attempt to cause, an employer
              14 to pay or deliver, or agree to pay or deliver, any money or other thing of value, in the
              15 nature of an exaction, for services which are not performed or are not to be
              16 performed.” Cal. Gov’t Code § 3571.1(g).
              17         Plaintiffs’ allegations fall squarely within the purview of HEERA. They allege
              18 that the Union continues to charge them dues in an unfair or excessive manner, and
              19 they further allege that the Union has caused the employer (the University) to deliver
              20 the payment of union dues for services that Plaintiffs do not want performed –
              21 allegations that would sound in unfair practice charges against the Union under
              22 HEERA. See Cal. Gov’t Code § 3571.1(f), (g).
              23         PERB clearly has jurisdiction over allegations about improper or excessive fees
              24 charged by unions relating to union membership, as well as allegations regarding the
              25 scope of union representation. See Cal. Gov’t Code § 3560 (describing HEERA’s
              26 broad scope over labor relations issues involving University employees ); Cal. Gov’t
              27 Code § 3563 (specifying PERB powers to determine disputed cases involving
              28 representation); Cal. Gov’t Code § 3578 (setting forth union’s duty of fair
                                                     -6-             Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 13 of 30 Page ID
                                               #:295



               1 representation); see also Anderson v. California Faculty Assn., 25 Cal. App. 4th 207,
               2 211 (1994) (declaring that PERB has exclusive jurisdiction to determine unfair labor
               3 practice claims in suit against union defendants over breach of the duty of fair
               4 representation).
               5         Furthermore, “[t]he mere fact that constitutional rights may be implicated or
               6 have some bearing on this dispute” does not divest the Board of its jurisdiction. San
               7 Diego Mun. Employees Assn. v. Superior Court, 206 Cal. App. 4th 1447, 1458, 1460
               8 (2012) (claims seeking injunctive relief do not divest PERB of jurisdiction); see also,
               9 AFSCME Local 3299 v. The Regents of Univ. of California, PERB Dec. No. 2300-H,
              10 at pp. 14-15 (December 20, 2012) (citing Leek v. Washington Unified School Dist.,
              11 124 Cal. App. 3d 43, 53 (1981) (Legislature intended that PERB exercise jurisdiction
              12 over matters that could be unfair practices or other violations of EERA, even if the
              13 claims also alleged constitutional violations) and Link v. Antioch Unified School Dist.,
              14 142 Cal. App. 3d 765, 769 (1983) (same)).
              15         Simply put, PERB’s jurisdiction may be at issue even if the claims are not
              16 alleged as unfair practice charges. For instance, in Stevenson v. Los Angeles Unified
              17 School District, this Court dismissed an assortment of claims filed in the Central
              18 District because the dispute alleged could have constituted unfair practices over which
              19 PERB has exclusive jurisdiction. No. CV096497ODWPLAX, 2010 WL 11596479,
              20 at *3-4 (C.D. Cal. June 28, 2010). Similarly, in El Rancho Unified School Dist. v.
              21 Nat’l Educ. Ass’n, 33 Cal. 3d 946, 952-960 (1983), the California Supreme Court
              22 dismissed a tort suit for lack of jurisdiction based on the preemption doctrine because
              23 the claims arose out of alleged actions within PERB’s exclusive jurisdiction. The
              24 Supreme Court invoked the preemption doctrine because the controversy presented
              25 to the court would require a decision as to whether the district had engaged in unfair
              26 labor practices, even though the claims were not alleged as such. Id. at 959.
              27         So too, here. The real dispute lies between Plaintiffs and the Union. Plaintiffs’
              28 claims arise out of two simple issues: (1) the Union’s refusal to terminate the
                                                        -7-            Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 14 of 30 Page ID
                                               #:296



               1 continued collection of union dues from Plaintiffs; and (2) the scope and extent of the
               2 Union’s ability to serve as the exclusive representative of Plaintiffs. At its essence,
               3 Plaintiffs’ suit sounds in alleged unfair practice charges against the Union under
               4 HEERA. Cal. Gov’t Code § 3571.1(f), (g). Accordingly, the allegations fall within
               5 the purview of PERB’s exclusive jurisdiction, and are improperly brought against the
               6 University in this forum.
               7 C.      All Claims Against The University Are Subject To Dismissal Under
                         FRCP 12(b)(6) Because Janus Does Not Apply To Union Members Who
               8         Authorized Payroll Deductions.
               9         State law requires the University to recognize the Union as the exclusive
              10 representative for bargaining unit members, to deduct union dues from their
              11 paychecks, and to rely on information provided by the employee organization
              12 regarding whether deductions for an employee organization were properly canceled
              13 or changed….” Cal. Gov’t Code §§ 1150(f); 1157.12; 3571(b), (c).
              14         Plaintiffs challenge the constitutionality of these statutes on the grounds that
              15 the United States Supreme Court’s decision in Janus v. Associated Federation of
              16 State, County, and Municipal Employees, Council 31, 138 S. Ct. 2448 (2018)
              17 prohibits the state employer’s deduction of dues from employees’ paychecks absent
              18 their consent. Yet, Janus does not require state employers to cease deductions for
              19 employees who had voluntarily entered into contracts to become dues-paying union
              20 members. To the contrary, such employees remain subject to the terms of those
              21 agreements under the laws governing contract formation and enforcement. Indeed,
              22 Plaintiffs’ claimed injuries arise not from either the University’s actions or from the
              23 state laws they challenge in this lawsuit – instead, they arise from Plaintiffs’ own
              24 voluntary decision to join the Union and authorize payroll deductions.
              25         Several federal district courts, including courts in the Northern, Eastern, and
              26 Central Districts of California, have agreed that the Janus decision does not entitle
              27 current or former union members, similarly situated to Plaintiffs, to the relief they
              28 seek. Babb v. Cal. Teachers Ass’n, ___ F. Supp. 3d ___, 2019 WL 2022222, at *9
                                                         -8-              Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
             Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 15 of 30 Page ID
                                               #:297



               1 (C.D. Cal. May 8, 2019) (granting defendants’ motion to dismiss because plaintiffs
               2 “voluntarily chose to pay membership dues in exchange for certain benefits”);
               3 Cooley v. Cal. Statewide Law Enforcement Ass’n, No. 2:18-cv-02961-JAM-AC,
               4 2019 WL 331170, at *2 (E.D. Cal. Jan. 25, 2019) (denying motion for preliminary
               5 injunction to cease deduction of union dues, because plaintiff was a union member);
               6 Smith v. Superior Court, No. 3:18-cv-5472-VC, 2018 WL 6072806, at *1 (N.D. Cal.
               7 Nov. 16, 2018) (Janus does not stand for the proposition that “any union member
               8 can change his mind at the drop of a hat, invoke the First Amendment, and renege
               9 on his contractual obligation to pay dues.”); see also Belgau v. Inslee, 359 F. Supp.
              10 3d 1000, 1016 (W.D. Wash. Feb. 15, 2019) at 1016 (“The notion that the Plaintiffs
              11 may have made a different choice if they knew ‘the Supreme Court [in Janus] would
              12 later invalidate public employee agency fee arrangements does not void’ their
              13 previous knowing agreements.”) (citing Cooley, 2019 WL 331170, at *2).
              14        As such Plaintiffs fail to state a claim against the University upon which relief
              15 can be granted.
              16                                 V.     CONCLUSION
              17        For the reasons stated above, the University requests this Court to grant its
              18 Motion to Dismiss Plaintiffs’ Complaint against the University, with prejudice.
              19
              20 DATED: May 24, 2019                                HANSON BRIDGETT LLP
              21
              22
                                                         By:            /s/ Gilbert J. Tsai
              23
                                                                       DOROTHY S. LIU
              24                                                       GILBERT J. TSAI
                                                                       WINSTON K. HU
              25                                                     Attorneys for Defendant
              26                                               THE REGENTS OF THE UNIVERSITY
                                                                       OF CALIFORNIA
              27
              28
                                                         -9-              Case No. 2:19-cv-02289-JVS (DFMx)
                    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT THE REGENTS OF THE
15519443.3                           UNIVERSITY OF CALIFORNIA’S MOTION TO DISMISS
Case 2:19-cv-02289-JVS-DFM Document 44-1 Filed 05/24/19 Page 16 of 30 Page ID
                                  #:298




                EXHIBIT 1
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 1 of1714of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:1
                                                                                     ID
                                       #:299


 1    Mark W. Bucher
 2
      mark@calpolicycenter.org
      CA S.B.N. # 210474
 3    Law Office of Mark W. Bucher
 4
      18002 Irvine Blvd., Suite 108
      Tustin, CA 92780-3321
 5    Phone: 714-313-3706
 6    Fax: 714-573-2297

 7    Brian K. Kelsey (Pro Hac Vice Application to be Filed)
 8    bkelsey@libertyjusticecenter.org
      Reilly Stephens (Pro Hac Vice Application to be Filed)
 9    rstephens@libertyjusticecenter.org
10    Liberty Justice Center
      190 South LaSalle Street
11    Suite 1500
12    Chicago, Illinois 60603
      Phone: 312-263-7668
13    Fax: 312-263-7702
14
      Attorneys for Plaintiff
15

16                              UNITED STATES DISTRICT COURT
17                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
     Cara O’Callaghan and Jenée Misraje,            Case No. _______________
19

20                      Plaintiffs,
                                                    COMPLAINT SEEKING
21
     v.                                             DECLARATORY RELIEF,
22                                                  INJUNCTIVE RELIEF, AND
   Regents of the University of California;         DAMAGES FOR DEPRIVATION OF
23
   Teamsters Local 2010; and Xavier Becerra,        FIRST AMENDMENT RIGHTS
24 in his official capacity as Attorney General
   of California,
25

26                     Defendants.
27

28
          Case No.                              1
30
          COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
          DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 2 of1814of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:2
                                                                                     ID
                                       #:300


 1                                        INTRODUCTION
 2           1.     Government employees have a First Amendment right not to be compelled by
 3    their employer to join a union or to pay any fees to that union unless an employee
 4    “affirmatively consents” to waive that right. Janus v. AFSCME, 138 S. Ct. 2448, 2486
 5    (2018). Such a waiver must be “freely given and shown by ‘clear and compelling’
 6    evidence.” Id.
 7           2.     Defendants have limited Plaintiffs’ withdrawal from their governmental union
 8    to an arbitrary window of time and insist that Plaintiffs can only exercise their First
 9    Amendment rights at that time.
10           3.     Union dues deduction authorizations signed by government employees in
11    California before the Supreme Court’s decision in Janus cannot constitute affirmative
12    consent by those employees to waive their First Amendment right not to pay union dues or
13    fees. Union members who signed such agreements could not have freely waived their right
14    to not join or pay a union because the Supreme Court had not yet recognized that right.
15           4.     Government employees also have a First Amendment right of freedom of
16    association not to be represented in collective bargaining negotiations by a group that they
17    disagree with. The First Amendment protects “[t]he right to eschew association for
18    expressive purposes,” Janus, 138 S. Ct. at 2463, and “[f]reedom of association . . . plainly
19    presupposes a freedom not to associate.” Roberts v. United States Jaycees, 468 U. S. 609,
20    623 (1984).
21           5.     The State of California is violating Plaintiffs’ First Amendment rights to free
22    speech and freedom of association through its laws that require employees to associate with
23    labor unions and to require that those unions be the “exclusive representative” of all
24    employees. Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, and 3578.
25           6.     Therefore, Plaintiffs bring this case under 42 U.S.C § 1983 and 28 U.S.C. §
26    2201(a), seeking declaratory and injunctive relief, as well as damages in the amount of the
27    dues previously deducted from their paychecks.
28
         Case No.                                 2
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 3 of1914of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:3
                                                                                     ID
                                       #:301


 1                                             PARTIES
 2           7.     Plaintiff Cara O’Callaghan (“O’Callaghan”) is the finance manager of the
 3    Sport Club program, employed by the Department of Recreation at the University of
 4    California, Santa Barbara (“UCSB”). She resides in Santa Barbara County, California.
 5           8.     Plaintiff Jenée Misraje (“Misraje”) is an administrative assistant employed in
 6    the Geography Department at the University of California, Los Angeles (“UCLA”). She
 7    resides in Los Angeles County, California.
 8           9.     Defendant Regents of the University of California (the “Regents”) are the
 9    governing board of the University of California system. They are sued in their official
10    capacity. UCLA and UCSB are campuses of the University of California system overseen
11    by the Regents. The Office of the General Counsel of the Regents is authorized to accept of
12    service of process on the Regents at 1111 Franklin Street, 8th Floor, Oakland, California
13    94607 in Alameda County, California.
14           10.    Defendant Teamsters Local 2010 (the “Union”) is a labor union with offices
15    in this district at 9900 Flower Street, Bellflower, California 90706 in Los Angeles County,
16    California.
17           11.    Defendant Attorney General Xavier Becerra (the “Attorney General”) is sued
18    in his official capacity as the representative of the State of California charged with the
19    enforcement of state laws, including the provisions challenged in this case. His address for
20    service of process is 300 South Spring Street, Los Angeles, California, 90013 in Los
21    Angeles County.
22

23                                 JURISDICTION AND VENUE
24           12.    This case raises claims under the First and Fourteenth Amendments of the U.S.
25    Constitution and 42 U.S.C. § 1983. The Court has subject-matter jurisdiction under 28
26    U.S.C. § 1331 and 28 U.S.C. § 1343.
27           13.    Venue is proper because a substantial portion of the events giving rise to the
28    claims occurred in the Central District of California. 28 U.S.C. 1391(b)(2).
         Case No.                                3
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 4 of2014of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:4
                                                                                     ID
                                       #:302


 1                                               FACTS
 2           14.    O’Callaghan was employed by UCSB from 2000 to 2004 and has been
 3    continuously employed by UCSB since August 2009.
 4           15.    When O’Callaghan began her latest stint of employment at UCSB, she did not
 5    join the Union but, instead, was forced to pay agency, or “fair share,” fees to the Union.
 6           16.    On May 31, 2018, a Union representative came to O’Callaghan’s workplace
 7    and pressured workers to join the Union. The Union representative did not inform
 8    O’Callaghan of the impending decision in Janus and the important effects it would have on
 9    her rights as a public employee. O’Callaghan relied on this lack of information and signed
10    an application joining the Union and authorizing it to deduct union dues from her paycheck.
11           17.    On July 25, 2018, upon learning of the Janus decision of June 27, 2018,
12    O’Callaghan sent a letter to the Union resigning from the Union. The same day she sent a
13    letter to UCSB requesting that it stop deducting union dues from her paycheck.
14           18.    In a letter dated July 24, 2018, the Union responded that she was free to resign
15    her membership at any time; however, her payroll deductions would continue until and
16    unless she gave notice pursuant to the terms of the collective bargaining agreement between
17    the Union and UCSB. The letter did not explain what those terms were.
18           19.    Under the terms of the collective bargaining agreement, notice was required to
19    be written and sent via U.S. mail to both the Union and UCSB during the thirty days prior
20    to the expiration of their collective bargaining agreement, which would not occur until
21    March 31, 2022.
22           20.    On October 16, 2018, Liberty Justice Center sent a letter to UCSB demanding
23    that it immediately stop deducting union dues from O’Callaghan’s paycheck.
24           21.    On October 24, 2018, UCSB referred the Liberty Justice Center letter to the
25    Union via e-mail.
26           22.    On November 9, 2018, the Union confirmed to UCSB via e-mail that it should
27    continue to deduct union dues from O’Callaghan’s paycheck.
28
         Case No.                                 4
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 5 of2114of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:5
                                                                                     ID
                                       #:303


 1           23.    On November 29, 2018, UCSB sent a letter to Liberty Justice Center stating
 2    that it would continue to deduct union dues from O’Callaghan’s paycheck.
 3           24.    The Regents have deducted union dues and agency fees from O’Callaghan’s
 4    paychecks since she began employment in 2000 and have, on information and belief,
 5    remitted those dues to the Union. The Regents continue to deduct those dues, now
 6    approximately forty-one ($41) dollars per month, despite O’Callaghan’s repeated requests
 7    that the deductions be stopped.
 8           25.    Misraje has been employed by UCLA since May 2015.
 9           26.    On July 27, 2015, Misraje signed an application joining the Union and
10    authorizing it to deduct dues from her paycheck.
11           27.    On August 8, 2018, Misraje sent a letter to the Union requesting to withdraw
12    her union membership.
13           28.    On August 9, 2018, the Union responded to Misraje via e-mail that she would
14    be dropped as a full member of the Union, but she could not end the deduction of union
15    dues from her paycheck except during a time window. The Union did not explain to her
16    when that time window would occur.
17           29.    On August 27, 2018, Misraje sent an e-mail to the Union, requesting that it
18    immediately terminate her union membership and stop deducting union dues from her
19    paycheck. She also sent an e-mail to UCLA, requesting it to stop deducting union dues from
20    her paycheck.
21           30.    On the same day, UCLA responded that it could not grant her request because
22    all such requests must come through the Union under California law.
23           31.    On the same day, the Union replied, that Misraje was no longer a member of
24    the Union but that she could not end the deduction of union dues from her paycheck except
25    during a time window.
26           32.    On October 11, 2018, Misraje, once again, sent an e-mail to the Union
27    requesting that it withdraw her membership and stop deducting union dues from her
28    paycheck.
         Case No.                                5
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 6 of2214of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:6
                                                                                     ID
                                       #:304


 1             33.   On the same day, the Union responded that her membership had been
 2    terminated; however, the Union continued to receive dues deducted from her paycheck.
 3             34.   On November 8, 2018, Misraje requested again through an e-mail to UCLA
 4    that it stop deducting union dues from her paycheck.
 5             35.   On the same day, UCLA responded that it could not grant her request because
 6    all such requests must come through the Union under California law.
 7             36.   On November 29, 2018, Misraje sent another e-mail to the Union requesting
 8    that it stop deducting union dues from her paycheck.
 9             37.   On November 30, 2018, Misraje followed up the previous day’s e-mail with a
10    letter to the Union requesting that it stop deducting union dues from her paycheck. She also
11    sent a letter to UCLA requesting the same.
12             38.   On December 5, 2018, UCLA sent an e-mail to Misraje rejecting her request
13    again.
14             39.   On December 7, 2018, the Union responded that Misraje was free to resign her
15    membership at any time; however, her payroll deductions would continue until and unless
16    she gave notice pursuant to the terms of her union application.
17             40.   Under the terms of the union application Misraje signed on July 27, 2015,
18    notice is required to be written and sent to both the Union and UCLA during a fifteen-day
19    window “at least sixty (60) days, but not more than seventy-five (75) days” before the
20    anniversary date of the signed agreement.
21             41.   The Regents have deducted union dues from Misraje’s paychecks since she
22    began employment in May 2015 and have, on information and belief, remitted those dues
23    to the Union. The Regents continue to deduct those dues, now approximately fifty-three
24    ($53) dollars per month, despite Misraje’s repeated requests that the deductions be stopped.
25

26                           COUNT I: Injunction against dues deduction
27             42.   The allegations contained in all preceding paragraphs are incorporated herein
28    by reference.
         Case No.                                 6
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 7 of2314of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:7
                                                                                     ID
                                       #:305


 1           43.      42 U.S.C. § 1983 provides a cause of action for injunctive relief against any
 2    person who, under color of law of any state, subjects any person within the jurisdiction of
 3    the United States to a deprivation of any rights, privileges, or immunities secured by the
 4    Constitution.
 5           44.      The rights to free speech and freedom of association in the First Amendment
 6    have been incorporated to and made enforceable against the states through the Fourteenth
 7    Amendment guarantee of Due Process. Janus, 138 S. Ct. at 2463; NAACP v. Alabama, 357
 8    U.S. 449 (1958); Gitlow v. New York, 268 U.S. 652 (1925).
 9           45.      O’Callaghan and Misraje (collectively, “Plaintiffs”) do not affirmatively
10    consent to remaining members of the Union or to having union dues or fees deducted from
11    their paychecks by the Regents and the Union.
12           46.      The Regents are state actors and are deducting union dues from Plaintiffs’
13    paychecks under color of state law.
14           47.      The Union is acting in concert with the Regents to collect union dues from
15    Plaintiffs’ paychecks without their consent and to prohibit Plaintiffs from withdrawing from
16    the Union. In acting in concert with the Regents, the Union is acting under color of state
17    law because it is utilizing the state payroll system to exact its dues and is acting pursuant to
18    an exclusive collective bargaining agreement negotiated with a state entity.
19           48.      Becerra is a state actor, who is defending California laws allowing for the
20    deduction of dues from Plaintiffs’ paychecks without their affirmative consent under color
21    of state law.
22           49.      Forcing Plaintiffs to be members of the Union and to pay dues or fees to the
23    Union violates their First Amendment rights to free speech and freedom of association.
24    Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018).
25           50.      Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
26    Union immediately to withdraw their membership and to stop deducting union dues or fees
27    from their paycheck.
28
         Case No.                                  7
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 8 of2414of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:8
                                                                                     ID
                                       #:306


 1           51.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
 2    Regents immediately to stop deducting union dues from their paycheck.
 3           52.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
 4    immediately to stop defending California laws allowing for the deduction of dues from
 5    Plaintiffs’ paychecks without their affirmative consent.
 6

 7                         COUNT II: Declaration against dues deduction
 8           53.    The allegations contained in all preceding paragraphs are incorporated herein
 9    by reference.
10           54.    28 U.S.C. § 2201(a) allows a court of the United States, as a remedy, to declare
11    the rights and other legal relations of interested parties.
12           55.    Plaintiffs are entitled to a declaration from this Court that deducting union dues
13    after a government employee has requested that they stop is a violation of the First
14    Amendment.
15

16    COUNT III: Declaration that California dues deduction statutes are unconstitutional
17           56.    The allegations contained in all preceding paragraphs are incorporated herein
18    by reference.
19           57.    Under California law, government employers are instructed to rely on unions
20    to determine which employees have authorized dues deductions, and employee requests to
21    stop deductions must be directed to the union rather than the employer. Cal. Gov’t Code
22    §1157.12.
23           58.    Under California law, unions may adopt reasonable provisions regarding the
24    dismissal of members from the union. Cal. Gov’t Code § 3515.5.
25           59.    Under California law, unions may adopt a “maintenance of membership
26    provision” regarding how and when government employees can withdraw from a union.
27    Cal. Gov’t Code § 3515.
28
         Case No.                                  8
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
     Case 2:19-cv-02289-JVS-DFM
          2:19-cv-02289-JVS-DFM Document
                                Document 44-1
                                         1 Filed
                                              Filed
                                                 03/27/19
                                                    05/24/19Page
                                                              Page
                                                                 9 of2514of 30
                                                                            Page
                                                                               Page
                                                                                 ID #:9
                                                                                     ID
                                       #:307


 1           60.    Under California law, government employees can be forced to remain
 2    members of a union without their consent, as long as the collective bargaining memorandum
 3    of understanding contains a “maintenance of membership” provision, which must allow
 4    employees to withdraw from the union only thirty days prior to the expiration of the
 5    memorandum by signing a withdrawal letter to the union and to the Controller. Cal. Gov’t
 6    Code §§ 3513(i) and 3583.
 7           61.    Plaintiffs are entitled to a declaration from this Court that Cal. Gov’t Code §§
 8    1157.12, 3513(i), 3515, 3515.5, 3583, and all related provisions constitute an
 9    unconstitutional violation of their First Amendment rights to free speech and freedom of
10    association for prohibiting their immediate withdrawal from the Union and stoppage of their
11    dues deductions.
12

13                                COUNT IV: Refund of union dues
14           62.    The allegations contained in all preceding paragraphs are incorporated herein
15    by reference.
16           63.    Because Plaintiffs were not given the option of paying nothing to the Union
17    as a non-member of the Union, they could not have provided affirmative consent to join
18    the Union. Any consent that Plaintiffs may have given to dues collection was not “freely
19    given” because it was given based on an unconstitutional choice between union
20    membership or the payment of union agency fees without the benefit of union
21    membership. Janus, 138 S. Ct. at 2486.
22           64.    If Plaintiffs’ choice had been between paying union dues or paying nothing,
23    they would have chosen to pay nothing. Therefore, Plaintiffs’ alleged consent, compelled
24    by the false information and false dichotomy given to them, was not “freely given.” Id.
25           65.    Plaintiffs are entitled under 42 U.S.C. § 1983 to monetary damages from the
26    Union in the amount of all dues and fair share fees deducted and remitted to the Union since
27    the commencement of their employment.
28
         Case No.                                 9
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
      Case2:19-cv-02289-JVS-DFM
           2:19-cv-02289-JVS-DFM Document
                                  Document144-1
                                             FiledFiled
                                                   03/27/19
                                                        05/24/19
                                                              Page
                                                                 Page
                                                                   10 of2614of 30
                                                                               Page
                                                                                  Page
                                                                                    ID #:10
                                                                                        ID
                                          #:308


 1                     COUNT V: Injunction against exclusive representation
 2           66.    The allegations contained in all preceding paragraphs are incorporated herein
 3    by reference.
 4           67.    “Compelling individuals to mouth support for views they find objectionable
 5    violates that cardinal constitutional command, and in most contexts, any such effort would
 6    be universally condemned.” Janus, 138 S. Ct. at 2463.
 7           68.    For this reason, the Supreme Court has repeatedly affirmed that “[f]orcing free
 8    and independent individuals to endorse ideas they find objectionable is always demeaning
 9    . . . a law commanding ‘involuntary affirmation’ of objected-to beliefs would require ‘even
10    more immediate and urgent grounds’ than a law demanding silence.” Janus, 138 S. Ct. at
11    2464 (2018) (quoting West Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 633 (1943)).
12           69.    Therefore, courts should scrutinize compelled associations strictly, because
13    “mandatory associations are permissible only when they serve a compelling state interest
14    that cannot be achieved through means significantly less restrictive of associational
15    freedoms.” Knox v. SEIU, 567 U.S. 298, 310 (quoting Roberts v. United States Jaycees, 468
16    U.S. 609, 623 (1984)) (internal quotation marks omitted).
17           70.    In the context of public sector unions, the Supreme Court has likewise
18    recognized that “[d]esignating a union as the employees' exclusive representative
19    substantially restricts the rights of individual employees. Among other things, this
20    designation means that individual employees may not be represented by any agent other
21    than the designated union; nor may individual employees negotiate directly with their
22    employer.” Janus, 138 S. Ct. at 2460.
23           71.    California law expressly grants the unions the right to speak on Plaintiffs’
24    behalf on matters of serious public concern, including the wages, hours, and other
25    conditions of employment of public employees like Plaintiffs’. Cal. Gov’t Code §
26    3562(q)(1). These topics are inherently political questions in the context of public sector
27    unions. Janus, 138 S. Ct. 2473.
28
         Case No.                                10
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
      Case2:19-cv-02289-JVS-DFM
           2:19-cv-02289-JVS-DFM Document
                                  Document144-1
                                             FiledFiled
                                                   03/27/19
                                                        05/24/19
                                                              Page
                                                                 Page
                                                                   11 of2714of 30
                                                                               Page
                                                                                  Page
                                                                                    ID #:11
                                                                                        ID
                                          #:309


 1           72.    Under color of state law, the Regents have designated the Union as Plaintiffs’
 2    exclusive representative for bargaining purposes and has negotiated the terms and
 3    conditions of Plaintiffs’ employment with the Union. Cal. Gov’t Code §§ 3570 and 3574.
 4           73.    Under color of state law, the Union has acted as Plaintiffs’ exclusive
 5    representative in negotiating the terms and conditions of their employment.
 6           74.    This designation compels Plaintiffs to associate with the Union and, through
 7    its representation of them, it compels them to petition the government with a certain
 8    viewpoint, despite that viewpoint being in opposition to Plaintiffs’ own goals and priorities
 9    for the State of California.
10           75.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
11    Union immediately to stop serving as the exclusive representative of Plaintiffs for collective
12    bargaining purposes.
13           76.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering the
14    Regents immediately to stop recognizing the Union as the exclusive representative of
15    Plaintiffs for collective bargaining purposes.
16           77.    Plaintiffs are entitled to an injunction under 42 U.S.C. § 1983 ordering Becerra
17    immediately to stop defending California laws recognizing the Union as the exclusive
18    representative of Plaintiffs for collective bargaining purposes.
19

20                    COUNT VI: Declaration against exclusive representation
21           78.    The allegations contained in all preceding paragraphs are incorporated herein
22    by reference.
23           79.    Plaintiffs are entitled to a declaration from this Court that recognizing the
24    Union as the exclusive representative of Plaintiffs for collective bargaining purposes is a
25    violation of the First Amendment.
26
27        COUNT VII: Declaration that California exclusive representation statutes are
28                                    unconstitutional
         Case No.                                11
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
      Case2:19-cv-02289-JVS-DFM
           2:19-cv-02289-JVS-DFM Document
                                  Document144-1
                                             FiledFiled
                                                   03/27/19
                                                        05/24/19
                                                              Page
                                                                 Page
                                                                   12 of2814of 30
                                                                               Page
                                                                                  Page
                                                                                    ID #:12
                                                                                        ID
                                          #:310


 1           80.     The allegations contained in all preceding paragraphs are incorporated herein
 2    by reference.
 3           81.     Under California law, the Regents shall recognize the Union as the exclusive
 4    representative of Plaintiffs if a majority of employees in the bargaining unit approve, and
 5    no other unions have been recognized. Cal. Gov’t Code § 3574.
 6           82.     Under California law, the Regents shall meet and confer with the Union, which
 7    shall serve as the exclusive representative of Plaintiffs. Cal. Gov’t Code § 3570.
 8           83.     Under California law, the Union must act as the exclusive representative of all
 9    employees in the bargaining unit, including Plaintiffs, whether they want to be represented
10    by the Union or not. Cal. Gov’t Code §§ 3571.1(e) and 3578.
11           84.     Plaintiffs are entitled to a declaration under 42 U.S.C. § 1983 and 28 U.S.C. §
12    2201(a) that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related provisions
13    constitute an unconstitutional violation of Plaintiffs’ First Amendment rights to free speech
14    and freedom of association for requiring the Union to serve as their exclusive representative
15    for bargaining purposes.
16

17                                       PRAYER FOR RELIEF
18           Plaintiffs respectfully request that this Court:
19             a. Enjoin the Union to withdraw Plaintiffs from union membership and to stop
20                  collecting dues from Plaintiffs’ paychecks;
21             b. Enjoin the Regents from deducting dues from Plaintiffs’ paychecks;
22             c. Enjoin Becerra from defending California laws allowing for the deduction of
23                  union dues from Plaintiffs’ paychecks.
24             d. Declare that deducting union dues after a government employee has requested
25                  that they stop is a violation of the First Amendment.
26             e. Declare that Cal. Gov’t Code §§ 1157.12, 3513(i), 3515, 3515.5, 3583, and all
27                  related provisions constitute an unconstitutional violation of Plaintiffs’ First
28                  Amendment rights to free speech and freedom of association for prohibiting
         Case No.                                  12
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
      Case2:19-cv-02289-JVS-DFM
           2:19-cv-02289-JVS-DFM Document
                                  Document144-1
                                             FiledFiled
                                                   03/27/19
                                                        05/24/19
                                                              Page
                                                                 Page
                                                                   13 of2914of 30
                                                                               Page
                                                                                  Page
                                                                                    ID #:13
                                                                                        ID
                                          #:311


 1                  their immediate withdrawal from the Union and stoppage of their dues
 2                  deductions.
 3             f. Award monetary damages against the Union for all union dues and agency fees
 4                  collected from Plaintiffs during their employment;
 5             g. Enjoin the Union from serving as the exclusive representative of Plaintiffs for
 6                  collective bargaining purposes;
 7             h. Enjoin the Regents from recognizing the Union as the exclusive representative
 8                  of Plaintiffs for collective bargaining purposes;
 9             i. Enjoin Becerra from defending California laws recognizing the Union as the
10                  exclusive representative of Plaintiffs for collective bargaining purposes;
11             j. Declare that recognizing the Union as the exclusive representative of Plaintiffs
12                  for collective bargaining purposes is a violation of the First Amendment;
13             k. Declare that Cal. Gov’t Code §§ 3570, 3571.1(e), 3574, 3578, and all related
14                  provisions constitute an unconstitutional violation of Plaintiffs’ First
15                  Amendment rights to free speech and freedom of association for requiring the
16                  Union to serve as their exclusive representative for bargaining purposes;
17             l. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988; and
18             m. Award Plaintiffs any further relief to which they may be entitled and such other
19                  relief as this Court may deem just and proper.
20

21    Dated: March 27, 2019                     Respectfully submitted,
22                                              /s/ Mark W. Bucher
23
                                                Mark W. Bucher
                                                mark@calpolicycenter.org
24                                              CA S.B.N. # 210474
25
                                                Law Office of Mark W. Bucher
                                                18002 Irvine Blvd., Suite 108
26                                              Tustin, CA 92780-3321
27                                              Phone: 714-313-3706
                                                Fax: 714-573-2297
28
         Case No.                                  13
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
     Case
      Case2:19-cv-02289-JVS-DFM
           2:19-cv-02289-JVS-DFM Document
                                  Document144-1
                                             FiledFiled
                                                   03/27/19
                                                        05/24/19
                                                              Page
                                                                 Page
                                                                   14 of3014of 30
                                                                               Page
                                                                                  Page
                                                                                    ID #:14
                                                                                        ID
                                          #:312


 1                                          /s/ Brian K. Kelsey
 2
                                            Brian K. Kelsey (Pro Hac Vice to be Filed)
                                            bkelsey@libertyjusticecenter.org
 3                                          Reilly Stephens (Pro Hac Vice to be Filed)
 4
                                            rstephens@libertyjusticecenter.org
                                            Liberty Justice Center
 5                                          190 South LaSalle Street
 6                                          Suite 1500
                                            Chicago, Illinois 60603
 7                                          Phone: 312-263-7668
 8                                          Fax: 312-263-7702

 9                                          Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
         Case No.                               14
30
         COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES FOR
         DEPRIVATION OF FIRST AMENDMENT RIGHTS
31
